Lewis, J.,
This is a suit on a book account for merchandise sold and delivered. The only defense taken by defendant is an allegation of payment, without setting forth date of payment, to whom same was paid, and the exact amount of payment. We must adjudge this affidavit of defense insufficient, and accordingly judgment is entered in favor of the plaintiff.
Now, therefore, June 7, 1933, judgment is entered against the defendant in favor of the plaintiff in the sum of $54.59, with interest from August 22, 1932.
Prom William A. Wilcox, Scranton, Pa.